          Case 1:21-cr-00088-DLF Document 30 Filed 04/12/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
                v.                            :
                                              :       Case Number 21-cr-88-DLF
RONALD SANDLIN,                               :
                                              :       Bond Hearing: April 13, 2021
                       Defendant.             :


      GOVERNMENT’S SECOND SUPPLEMENT TO ITS MEMORANDUM IN
     OPPOSITION TO DEFENDANT RONALD SANDLIN’S MOTION FOR BOND

        The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this second supplement to its memorandum in

opposition to the defendant’s motion for bond filed on March 22, 2021.

        On the afternoon of April 12, 2021, the government received from the Department of

Corrections several calls and text messages placed or sent by the defendant from jail. In light of

the Court’s invitation at the last hearing to supplement the record with additional materials

relevant to the detention issue as the investigation proceeds, the government hereby requests that

the following points and authorities, as well as any other facts, arguments, and authorities

presented at the upcoming bond hearing, be considered in the Court’s determination regarding

pretrial detention.

        At his bond hearing on April 6, 2021, the defendant addressed the Court directly, stating,

among other things, that he regretted his actions on January 6, and that his actions were

“shameful.” As the government indicated in prior filings, however, the defendant had not up

until that point expressed remorse for his actions, unlike many other Capitol riot defendants, and

in fact sought to celebrate and publicize them. As recently as March 30, 2021—one week prior



                                                  1
           Case 1:21-cr-00088-DLF Document 30 Filed 04/12/21 Page 2 of 4




to his statement to the Court—he continued to celebrate his actions and appeared committed to

publicizing them.

        On that day, he wrote his mother from jail that he was “proud to call [the other Capitol

riot inmates housed in the D.C. jail] my friends we stood up for what we believed in and

sacrificed,” adding that he was “writing a book on my journey and I hope to turn it into [a]

movie.” See Ex. A (excerpted pages from jail text message report). He also communicated with

fellow rioter, Nick Alvear, 1 via text message from jail on April 7—the day after his statement to

the Court—inviting him to “work together on making this a big movie and book.” See id.

Providing a deeper view of his mental state, on March 30, he told his mother the following:

                 I’m at peace now and I’ve accepted that I’m here for a reason…it
                 may sound self serving but I truly believe I have a divine destiny to
                 fulfill and I/we made history that day and the full implications of
                 our actions [have] yet to be realized.

Id. In other words, it does not appear that the defendant believes his actions were “shameful.”

        The government submits that the defendant’s actions and statements provide “no

evidentiary basis to assume that defendant will refrain from similar activities, if instructed, in the

future.” See U.S. v. Chrestman, 21-cr-218, ECF No. 23, at 28. Based on the above and the

government’s prior arguments, there is clear and convincing evidence that the defendant poses a

continuing danger to the community as well as a serious risk to obstruct justice. For reasons

stated previously, the government also submits that he is a risk of non-appearance by a

preponderance of the evidence. The Court should therefore deny his motion for bond.




1
 Eduardo Nicolas Alvear Gonzalez, like the defendant, was identified as an individual smoking what appeared to be
marijuana in the Capitol rotunda on January 6. He has since been charged with various unlawful entry offenses and
was released on bond on March 24, 2021. See U.S. v. Gonzalez, 21-cr-115 (D.D.C. 2021).


                                                       2
         Case 1:21-cr-00088-DLF Document 30 Filed 04/12/21 Page 3 of 4




                                    Respectfully submitted,

                                    CHANNING D. PHILLIPS
                                    ACTING UNITED STATES ATTORNEY
                                    D.C. Bar No. 415793

                                    By: /s/ Jessica Arco___________________
                                    Jessica Arco
                                    Special Assistant U.S. Attorney
                                    D.C. Bar No. 1035204
                                    U.S. Attorney’s Office for the District of Columbia
                                    555 Fourth Street NW, Fourth Floor
                                    Washington, DC 20530
                                    Jessica.arco2@usdoj.gov
                                    202-431-5198


Date: April 12, 2021




                                       3
          Case 1:21-cr-00088-DLF Document 30 Filed 04/12/21 Page 4 of 4




                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel, Jerry Ray Smith, Jr., Esq., this 12th day of April 2021.
                                                       /s/_______________________________
                                                     Jessica Arco
                                                     Special Assistant United States Attorney




                                                 4
